DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the abstract repeats claim 1, but does not provide the technical disclosure of the improvement.  Abstract should provide a reader the improvement provide by the different temperature and regulating of Deionized Water (DIW) supplied to the substrate.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively high” in claim 5 and “relatively low” in claim 7, the phrases are relative phrases which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purposes of compact prosecution, the limitation will be interpreted as higher than a setpoint or lower than a setpoint.  Please note, any amendment should be fully supported by the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai (US 2019/0027383).
In regards to claim 1, Nakai teaches a substrate processing apparatus (1) comprising:
a spin chuck (22, substrate) which supports a substrate (9) (fig. 1; para. 19);
a nozzle unit comprising at least a first upper nozzle (31) which dispenses a liquid (treatment liquid) onto the substrate supported on the spin chuck (fig. 1; para. 25);
a liquid supply unit supplies the liquid to at least the first upper nozzle, which liquid supply unit includes
	a main supply line between a connecting part (45) and the first upper nozzle, the main supply line supplies the liquid to the first upper nozzle (fig. 1; para. 25-26);
	a first DIW (deionized water) supply line is connected to closing valve-452 and provides DIW at a first temperature (fig. 1; para. 26);
	a second DIW (deionized water) supply line is connected to closing valve-453 and supplies DIW to the main supply line and supplies DIW at a second temperature higher than the first temperature (fig. 1; para. 26, 29-31);
	an organic solvent supply line is connected to closing valve-454 and supplies solvent to the main supply line (fig. 1; para. 26);
a control part (10, control unit) control the flow from the first DIW and second DIW to adjust the temperature of the liquid as the control part controls the opening of the flow control valve 461 which is connected to the second DIW (fig. 1; para. 19, 32).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of An (KR 10-2006-0029372, provided translation cited below).
In regards to claim 2, Nakai as discussed above, but does not explicitly teach 
the main supply line is provided with a thermometer configured to measure the temperature of the treatment liquid, and
wherein the control unit regulates the flow rate of the DIW at the first temperature or the DIW at the second temperature, based on the temperature of the treatment liquid measured by the thermometer.
However, An teaches a thermometer (130) is provided between supply line-126 and supply line-132 (fig. 3; para. 38).
An teaches a control unit (128) receives the temperature of the liquid solution and the control unit controls the flow control valves (108/110/112), where the flow is adjusted/controlled to provide the desired temperature (fig. 1; para. 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the thermometer, the control unit and the flow control valves of An onto the supply lines and control part of Nakai because An teaches it will provide control of temperature and flow as provided will provide miniaturization of the chemical liquid supply system (para. 49).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of Chen (US 2020/0006101).
In regards to claim 3, Nakai as discussed above, but does not explicitly teach 
a temperature detection member configured to measure temperature of the substrate supported on the substrate support unit, 
wherein the control unit regulates the flow rate of the DIW at the first temperature or the DIW at the second temperature, based on the temperature of the substrate measured by the temperature detection member while the treatment liquid is dispensed
However, Chen teaches temperature detectors (180a-d, temperature detection member) which measure the temperature of the substrate.  Chen teaches the temperature maybe monitored real-time as the data is supplied to a processing system (190), where changes in temperature may result in changes in processing parameters. (fig. 1; para. 22, 26, 43).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the temperature detectors supplying information to the processing system of Chen onto the apparatus of Nakai because Chen teaches it will provide for nominal processing conditions (para. 45).
Further regarding claim 3, Nakai and Chen as discussed above, where if a deviation in DIW temperature is detected, one in ordinary skill will recognize that amount of second DIW supplied maybe adjust to maintain a temperature and to provide nominal processing conditions.

Claim(s) 4 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai and Chen as applied to claims 1 and 3 above, and further in view of An (KR 10-2006-0029372, provided translation cited below).
In regards to claim 4, Nakai and Chen as discussed above, but do not explicitly teach the flow rate of the DIW at the first temperature or the DIW at the second temperature is differently provided depending on time.
However An teaches the control unit (128) receives the temperature of the liquid solution and the control unit controls the flow control valves (108/110/112), where the flow is adjusted/controlled to provide the desired temperature (fig. 1; para. 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the thermometer, the control unit and the flow control valves of An onto the supply lines and control part of Nakai because An teaches it will provide control of temperature and flow as provided will provide miniaturization of the chemical liquid supply system (para. 49).
In regards to claims 5-8,  Nakai, Chen and An as discussed above, where Chen teaches the temperature detectors which detect the temperature of the surface of wafer at a place and time and An teaches the flow of DIW is adjusted/controlled to provide the desired temperature.
Nakai, Chen and An teaches the control unit which is capable of the process of detection of a surface temperature of a first substrate being treated is detected to be higher than a setpoint, and in treatment of a second substrate, the control unit regulates the flow rate of the DIW at the first temperature or the DIW at the second temperature to lower the temperature of the treatment liquid dispensed by the nozzle unit at the place and the time, 
the temperature of the treatment liquid is lowered by increasing the flow rate of the DIW at the first temperature or decreasing the flow rate of the DIW at the second temperature, 
the temperature detection member detects a place and time at which surface temperature of a first substrate being treated is detected to be lower than a setpoint, and in treatment of a second substrate, the control unit regulates the flow rate of the DIW at the first temperature or the DIW at the second temperature to raise the temperature of the treatment liquid dispensed by the nozzle unit at the place and the time, and the temperature of the treatment liquid is raised by decreasing the flow rate of the DIW at the first temperature or increasing the flow rate of the DIW at the second temperature.

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of Kim (US 2018/0061675).
In regards to claims 9-10, Nakai teaches the first upper nozzle (31) is provided on a nozzle moving mechanism  (fig. 1; para. 25). 
Nakai does not explicitly teach the nozzle unit dispenses the treatment liquid while moving from a central region to an edge region of the substrate, and wherein the control unit increases the flow rate of the DIW at the second temperature when the nozzle is located in the edge region while the treatment liquid is dispensed.
However, Kim teaches a nozzle (384) on an ejection member (380), where the flow rate of DIW at a second temperature is increased at an edge region when compared to a central region (fig. 2; para. 34, 37, 50, 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process of increasing flow rate when moving the nozzle from center to edge region of Kim onto the control part of Nakai because Kim teaches it will provide efficient treatment of the substrate (para. 53).
 Further regarding claim 10, Nakai and Kim do not explicitly teach the process of the control unit increases the flow rate of the DIW at the first temperature when the nozzle is located in the central region while the treatment liquid is dispensed.  
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the process of increasing the flow rate of the DIW at the first temperature when the nozzle is located in the central region while the treatment liquid is dispensed for its suitability with expected results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness (MPEP 2144.07).
In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regards to the flow rate of the DIW at the first temperature when the nozzle is located in the central region.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (US 2019/0027383) in view of An (KR 10-2006-0029372, provided translation cited below) and Chen (US 2020/0006101).
In regards to claim 21, Nakai teaches a substrate processing apparatus (1) comprising:
a spin chuck (22, substrate) which supports a substrate (9) (fig. 1; para. 19);
a nozzle unit comprising at least a first upper nozzle (31) which dispenses a liquid (treatment liquid) onto the substrate supported on the spin chuck (fig. 1; para. 25);
a liquid supply unit supplies the liquid to at least the first upper nozzle, which liquid supply unit includes
	a main supply line between a connecting part (45) and the first upper nozzle, the main supply line supplies the liquid to the first upper nozzle (fig. 1; para. 25-26);
	a first DIW (deionized water) supply line is connected to closing valve-452 and provides DIW at a first temperature (fig. 1; para. 26);
	a second DIW (deionized water) supply line is connected to closing valve-453 and supplies DIW to the main supply line and supplies DIW at a second temperature higher than the first temperature (fig. 1; para. 26, 29-31);
	an organic solvent supply line is connected to closing valve-454 and supplies solvent to the main supply line (fig. 1; para. 26);
a control part (10, control unit) control the flow from the first DIW and second DIW to adjust the temperature of the liquid as the control part controls the opening of the flow control valve 461 which is connected to the second DIW (fig. 1; para. 19, 32).
Nakai does not explicitly teach 
the main supply line is provided with a thermometer configured to measure the temperature of the treatment liquid, and
wherein the control unit regulates the flow rate of the DIW at the first temperature or the DIW at the second temperature, based on the temperature of the treatment liquid measured by the thermometer.
However, An teaches a thermometer (130) is provided between supply line-126 and supply line-132 (fig. 3; para. 38).
An teaches a control unit (128) receives the temperature of the liquid solution and the control unit controls the flow control valves (108/110/112), where the flow is adjusted/controlled to provide the desired temperature (fig. 1; para. 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the thermometer, the control unit and the flow control valves of An onto the supply lines and control part of Nakai because An teaches it will provide control of temperature and flow as provided will provide miniaturization of the chemical liquid supply system (para. 49).
Nakai does not explicitly teach 
a temperature detection member configured to measure temperature of the substrate supported on the substrate support unit, 
wherein the control unit regulates the flow rate of the DIW at the first temperature or the DIW at the second temperature, based on the temperature of the substrate measured by the temperature detection member while the treatment liquid is dispensed
However, Chen teaches temperature detectors (180a-d, temperature detection member) which measure the temperature of the substrate.  Chen teaches the temperature maybe monitored real-time as the data is supplied to a processing system (190), where changes in temperature may result in changes in processing parameters. (fig. 1; para. 22, 26, 43).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the temperature detectors supplying information to the processing system of Chen onto the apparatus of Nakai and An because Chen teaches it will provide for nominal processing conditions (para. 45).
Further regarding claim 21, Nakai, An and Chen as discussed above, where if a deviation in DIW temperature is detected, one in ordinary skill will recognize that amount of second DIW supplied maybe adjust to maintain a temperature and to provide nominal processing conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717